FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRADLEY WARREN PUGH,                             No. 13-70565

               Petitioner - Appellant,           Tax Ct. No. 1126-12

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Bradley Warren Pugh appeals pro se from the Tax Court’s summary

judgment in Pugh’s action challenging a federal tax lien. We have jurisdiction

under 26 U.S.C. § 7482. We review de novo, Gladden v. Comm’r, 262 F.3d 851,

853 (9th Cir. 2001), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly granted summary judgment because Pugh failed to

raise a genuine dispute of material fact as to whether he had paid his outstanding

tax penalties, which were imposed after he filed a frivolous tax return. See 26

U.S.C. § 6702 (imposing penalties for filing frivolous tax returns); Parkinson v.

Comm’r, 647 F.2d 875, 876 (9th Cir. 1981) (per curiam) (stating summary

judgment standard under Tax Court Rule 121(d), which is derived from Fed. R.

Civ. P. 56).

      We reject as without merit Pugh’s contentions that the Tax Court failed to

create a proper record, expressed bias in favor of the Commissioner, and

committed other procedural errors.

      AFFIRMED.




                                          2                                   13-70565